Citation Nr: 1202497	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the legs, arms, hands, and back.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a leg disability.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2010, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

The Board previously remanded these claims for further development in August 2007 and August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to further disposition of the claims.  

To begin with, these claims were remanded in August 2010 for the Veteran to clarify whether she was receiving Social Security Administration (SSA) disability benefits, as she had requested assistance from her congressman in obtaining such benefits in March 2006.  Upon remand, the RO requested clarification from the Veteran but received no response.  However, despite the Veteran's lack of response as to whether she was in receipt of SSA benefits, such records are considered to be in the custody of a federal department or agency and therefore in VA's constructive possession.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since those records have not yet been requested and may be pertinent to the instant claim, they should be obtained for consideration of the appeal.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).  If she has been awarded or denied benefits, a copy of the decision should be obtained.

Additionally, these claims were also remanded in August 2010 in order to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The Board specifically directed the AMC to request that the NPRC conduct a search for such records under the Veteran's service number rather than her social security number, as previous responses to records requests had shown that there were no records under the Veteran's social security number.  The Board also directed that the NPRC's response had to clearly reflect that efforts had been made to search for additional records under the Veteran's service number.  Although the AMC requested in September 2010 that the NPRC conduct a search for the Veteran's service treatment and personnel records under her service number, the NPRC only responded by providing the Veteran's complete service personnel records.  It is unclear whether the NPRC searched for the Veteran's service treatment records using her service number, as the NPRC did not confirm whether it had done so.  The lack of confirmation of whether the NPRC had searched for the Veteran's service treatment records under her service number renders the September 2010 records search inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that another search for the Veteran's service treatment records is necessary in order to fairly decide the merits of her claims.

The Board also notes that new evidence was received pertaining to the claims for service connection for a disability manifested by numbness of the legs, arms, hands, and back, a lumbar spine disability, a leg disability, and headaches, which the Veteran submitted in November 2011 after the most recent supplemental statement of the case in October 2011.  No waiver of RO consideration was submitted for the new evidence, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If a decision has been made on her claim, a copy of the decision should be obtained.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  If the records cannot be obtained, the Veteran and her representative should be so notified, and the claims folder should contain documentation of the attempts made to obtain the records. 
 
2.  Make another attempt to obtain the Veteran's service treatment records from NPRC.  NPRC should specifically be asked to conduct a search for such records under the Veteran's service number (as opposed to her social security number).  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  The response(s) and materials received should be associated with the claims file.  NPRC's response must clearly reflect that efforts were made to search for additional records under the Veteran's service number. 

3.  Then, readjudicate the claims, to include consideration of an October 2011 private medical opinion.  If development has indicated that additional development or examination is indicated, such development should be undertaken.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


